PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,975,153
Issue Date: 13 Apr 2021
Application No. 15/319,143
Filing or 371(c) Date: 15 Dec 2016
Attorney Docket No. 01275-0031-00US

:
:	RECALCULATION OF PATENT
:	TERM ADJUSTMENT IN VIEW 
:	OF SAFE HARBOR STATEMENT
:	UNDER 37 CFR 1.704(d)
:


The instant recalculation of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the Request for Recalculation of Patent Term Adjustment In View of Safe Harbor Statement Under 37 CFR 1.704(d) (“Request”), filed May 21, 2021.  A Recalculation of PTA under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  A Recalculation of PTA under this interim procedure is not the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  The Office’s recalculation of the PTA indicates the correct PTA is four hundred sixty-seven (467) days.

The Request is granted.

Relevant Procedural History

The patent issued with a PTA determination of 433 days on April 13, 2021.   The instant Request seeing recalculation of the PTA in view of safe harbor statement under 37 CFR 1.704(d) was filed on May 21, 2021.

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 344 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 477 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay, is 306 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
82 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent sets forth a PTA of 433 days (344 days of A Delay + 477 days of B Delay + 0 days of C Delay - 306 days of Overlap - 82 days of Applicant Delay). 

The Office has reviewed the PTA calculations for the patent and has determined the Information Disclosure Statement (“IDS”), filed February 11, 2021, was accompanied by two proper safe harbor statements under 37 CFR 1.704(d). Therefore, the filing of the February 11, 2021 IDS is not a ground for reduction pursuant to 37 CFR 1.704(c)(10). The correct period of Applicant Delay is 48 (39 + 9) days.  Therefore, the correct PTA is 467 days (344 days of A Delay + 477 days of B Delay + 0 days of C Delay - 306 days of Overlap - 48 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination that the period of A Delay is 344 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 344 days.

B Delay

The Request does not dispute the Office’s prior determination that the period of B Delay is 477 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 477 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination that the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination that the period of Applicant Delay is 306 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and confirmed the period of Applicant Delay is 306 days.

The Office finds the filing of the IDS on February 11, 2021 is not a basis for reduction of patent term adjustment pursuant to 37 CFR 37 CFR 1.704(c)(10) because the February 11, 2021 IDS was accompanied by two proper statement under 37 CFR 1.704(d)(1)(i) or (ii). 

37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination incompliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

  
37 CFR 1.704(d)(1) states, in pertinent part: 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

A Notice of Allowance was mailed on November 25, 2020. On February 11, 2021, applicant filed an IDS. The filing of the IDS on February 11, 2021 would be a ground for reduction under 37 CFR 1.704(c)(10), unless 37 CFR 1.704(d) applies.  The Office finds the IDS filed on February 11, 2021 was accompanied by two safe harbor statements. The February 11, 2021 IDS was accompanied by a PATENT TERM ADJUSTMENT STATEMENT UNDER 37 CFR 1.704(d)/ Form PTO/SB/133 and an INFORMATION DISCLOSURE STATEMENT UNDER 37 C.F.R. §1.97(d) and SAFE HARBOR STATEMENT UNDER 37 C.F.R. §1.704(d). Each document contains a proper 37 CFR 1.704(d)(1)(i) and/or (ii) statement. 

Therefore, no reduction pursuant to 37 CFR 1.704(c)(10) is warranted in connection with the filing of  the IDS on February 11, 2021. The 34 day period of reduction has been removed. 

The period of Applicant Delay is 48 (39 + 9) days.

Conclusion

The correct period of Applicant Delay is 48 days. The correct PTA is 467 days (344 days of A Delay + 477 days of B Delay + 0 days of C Delay - 306 days of Overlap – 48 days of Applicant Delay).

Accordingly, the patent term adjustment indicated in the patent is to be corrected by issuance of a certificate of correction showing a revised Patent Term Adjustment of four hundred sixty-seven (467) days.

The application file is being referred to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by four hundred sixty-seven (467) days.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction